Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Regarding claim 3, The terms "highly" and “weakly” in claim 3 is a relative term which renders the claim indefinite.  The term "highly sensitive" and “weakly sensitive” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the scope of the claim as the limit on what is considered highly sensitive and weakly sensitive cannot be determined.
Regarding claim 4, the claim is also rejected due to their indirect or direct dependencies from the rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Matsushita et al. US Pub. No. 2016/0363760.
Regarding claim 1, Matshuita teaches an interferometer device (Figure 1), comprising: 
an interferometer unit including at least two mirrors disposed in parallel, at least one mirror of the at least two mirrors being actuatable parallel to another mirror of the at least two mirrors, a first distance between the two mirrors is being alterable (Figure 1, 14 and 15; Figure 2; paragraphs 65-68); 
at least one deflection mirror disposed downstream of the interferometer unit in a light transmission direction of light transmitted by the interferometer unit (Figure 1, 11A-11C); 
and a detector device, onto which the light is able to be aligned by the deflection mirror the detector device comprising at least two differently sensitive detection regions for transmitted wavelengths or wavelength ranges of the light, the at least two differently sensitive detection regions being spatially separated from one another and configured to be irradiated separately by the deflection mirror (Figure 1, 12A-12C; paragraph 66, 111-126; each detector 12a to 12c detects a different wavelength range therefore the separate detectors are different detection regions with different sensitivities to different wavelength ranges).
Regarding claim 2, Matshuita teaches wherein the detector device comprises: one detector that has two spatially separated detection regions of the at least two differently sensitive detection regions (alternative limitation); or a first detector comprising a first detection region of the at least two differently sensitive detection regions and a second detector disposed spatially separated from the first detector and that comprises a second detection region of the at least two differently sensitive detection regions (Figure 1, 12A-12C; paragraph 66, 111-126; each detector 12a to 12c detects a different wavelength range therefore the separate detectors are different detection regions with different sensitivities to different wavelength ranges).
Regarding claim 3, Matshuita teaches wherein the at least two differently sensitive detection regions each comprise a highly sensitive intensity region and a weakly sensitive intensity region, the highly sensitive intensity regions of two adjacently disposed detection regions of the at least two differently sensitive detection regions at least partly overlap in terms of wavelength (Figure 1, 6, and 7, 12A-12C; paragraph 66, 111-126; each detector 12a to 12c detects a different wavelength range therefore the separate detectors are different detection regions with different sensitivities to different wavelength ranges; Figures 6 and 7 show the reflectance of mirrors as a function of wavelength each detector will then be highly sensitive to the reflected range and weakly sensitive to the range of wavelengths that are outside the reflective range).
Regarding claim 4, Matshuita teaches wherein the at least two differently sensitive detection regions comprise different high pass and/or low pass and/or bandpass filters and have a different sensitivity at respective wavelengths (Figure 1, 6, and 7, 12A-12C; paragraph 66, 111-126; each detector 12a to 12c detects a different wavelength range therefore the separate detectors are different detection regions with different sensitivities to different wavelength ranges; Figures 6 and 7 show the reflectance of mirrors as a function of wavelength each detector will then be highly sensitive to the reflected range and weakly sensitive to the range of wavelengths that are outside the reflective range).
Regarding claim 7, Matshuita teaches wherein the at least two differently sensitive detection regions are designed for wavelengths of different orders of transmitted intensity maxima (Figures 6, 7, and 8; Figure 8 shows that each wavelength has a different order of intensity).
Regarding claim 8, Matshuita teaches a method for operating an interferometer device that includes (i) an interferometer unit including at least two mirrors disposed in parallel, at least one mirror of the at least two mirrors being actuatable parallel to another mirror of the at least two mirrors, a first distance between the two mirrors being alterable (Figure 1, 14 and 15; Figure 2; paragraphs 65-68), (ii) at least one deflection mirror disposed downstream of the interferometer unit in a light transmission direction of light transmitted by the interferometer unit (Figure 1, 11A-11C), and (iii) a detector device, onto which the light is aligned by the deflection mirror the detector device comprising at least two differently sensitive detection regions for transmitted wavelengths or wavelength ranges of the light, the at least two differently sensitive detection regions being spatially separated from one another and configured to be irradiated separately by the deflection mirror (Figure 1, 12A-12C; paragraph 66, 111-126; each detector 12a to 12c detects a different wavelength range therefore the separate detectors are different detection regions with different sensitivities to different wavelength ranges), the method comprising: actuating at least one of the at least two mirrors and altering the first distance (Figure 12; Figure 1, 14 and 15); aligning the at least one deflection mirror on one of the at least two differently sensitive detection regions and irradiating the at least two differently sensitive detection regions in such a way that light of the same wavelength is successively radiated on different detection regions of the at least two differently sensitive detection regions or each of the at least two differently sensitive detection regions is irradiated by a different wavelength range (Figure 1; the mirrors are aligned with each detector; Figure 6, 7, 8; each sensor is associated with a different wavelength).
Regarding claim 9, Matshuita teaches wherein the at least two differently sensitive detection regions are designed for wavelengths of different orders of transmitted intensity maxima and wherein the wavelength ranges to be detected partly overlap or differ completely from one another or directly adjoin one another (Figures 6, 7, and 8; Figure 8 shows that each wavelength has a different order of intensity).
Regarding claim 10, wherein a first wavelength range comprises fundamental modes of first order and a second wavelength range comprises modes of second order (Figures 6, 7, and 8; Figure 8 shows that each wavelength has a different order).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matshuita as applied to claims 1 and 8 above, and further in view of Sebastian et al. US Pub. No. 2014/0132946.
Regarding claim 5, Matshuita is silent with respect to further comprising: at least one optical element disposed between the interferometer unit and the deflection mirror and/or between the deflection mirror and the detector device.
Sebastian teaches using a collection lens to redirect light to a detector (Figure 1, 14). 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have at least one optical element disposed between the interferometer unit and the deflection mirror and/or between the deflection mirror and the detector device for the purposes of increasing the amount of light reaching the detector by focusing light onto the detector preventing unwanted stray light from outside the collection area from reaching the detector decreasing noise.
Regarding claim 6, Matshuita is silent with respect to further comprising: a control device connected to the interferometer unit, the detector device, and the deflection mirror and configured to control an actuation of the at least two mirrors of the interferometer unit and to change an alignment of the deflection mirror from one of the at least two differently sensitive detection regions to another of the at least two differently sensitive detection regions depending on the transmitted wavelength of the light.
Sebastian teaches using a gimbal mirror to redirect light to multiple detectors and each detector has a unique wavelength.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have a control device connected to the interferometer unit, the detector device, and the deflection mirror and configured to control an actuation of the at least two mirrors of the interferometer unit and to change an alignment of the deflection mirror from one of the at least two differently sensitive detection regions to another of the at least two differently sensitive detection regions depending on the transmitted wavelength of the light for the purposes of increasing the overall signal of light reaching each detector as the dichroic mirrors would not have perfect 100% transmission rates allowing for increased sensitivity ranges.
Regarding claim 11, Matshuita is silent with respect to wherein an operating frequency of the at least one deflection mirror is greater than an actuation frequency of the interferometer unit.
Sebastian teaches using a gimbal mirror to redirect light to multiple detectors and each detector has a unique wavelength.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have an operating frequency of the at least one deflection mirror is greater than an actuation frequency of the interferometer unit for the purposes of ensuring that both detectors can receive light before the FP filter gap changes ensuring the entire signal is collected increasing the accuracy of measurements.
Regarding claim 12, Matshuita is silent with respect to wherein: the aligning of the at least one deflection mirror includes swiveling the at least one deflection mirror multiple times between the at least two differently sensitive detection regions at a respective actuation position of the at least two mirrors and the method further comprises correlating a signal from the at least two differently sensitive detection regions with the operating frequency of the at least one deflection mirror and ascertaining a background light impinging on the at least two differently sensitive detection regions.
Sebastian teaches using a gimbal mirror to redirect light to multiple detectors and each detector has a unique wavelength.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have the aligning of the at least one deflection mirror includes swiveling the at least one deflection mirror multiple times between the at least two differently sensitive detection regions at a respective actuation position of the at least two mirrors and the method further comprises correlating a signal from the at least two differently sensitive detection regions with the operating frequency of the at least one deflection mirror and ascertaining a background light impinging on the at least two differently sensitive detection regions for the purposes of increasing the overall signal of light reaching each detector as the dichroic mirrors would not have perfect 100% transmission rates allowing for increased sensitivity ranges.
Allowable Subject Matter
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 13, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “wherein the at least two differently sensitive detection regions are irradiated in such a way that, in the case of a constant transmitted wavelength of the interferometer unit, one or more alignment angles of the at least one deflection mirror are varied and an intensity is determined for each alignment angle of the at least one deflection mirror and an angle of incidence of the light on the interferometer unit is ascertained from the intensity.” in combination with the remaining limitations of the claim.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20190368931 teaches in Figure 7 a rotating mirror to direct light to two different detectors.
20160263910 teaches a rotating mirror to direct light to a FP filter to a detector.
2014/0132946 teaches using a gimbal mount to move a reflecting mirror to redirect light to two spatially separate detectors (see paragraph 17).
20130050697 Figure 1 teaches tilting the FP filter to direct light of different colors to different detectors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227.  The examiner can normally be reached on M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Decenzo/Primary Examiner, Art Unit 2877